DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 April 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 4, 8-14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zheng (US 20180369815).
With respect to claim 1, Zheng discloses an apparatus comprising a well that holds a suspension of particles.  An acoustic wave device (Figure 1:33) is configured to generate a plurality of acoustic waves that induce acoustic streaming and the formation of a vortex within the suspension.  The vortices agitate the suspension to cause formation of an agglomerate within the well, wherein the agglomerate comprises at least a portion of the particles.  At least paragraphs [0033] and [0040] indicate that the acoustic wave device is used to trap and transport a large number of particles in the suspension.
With respect to claims 2 and 4, Zheng discloses the apparatus as described above.  Zheng states that the agglomerates are 3D formations made from particulates in the suspension.
	With respect to claims 8-13, Zheng discloses the combination as described above.  It is further noted that recitations relating to how the claimed device is intended to be used are not given substantial patentable weight in the context of an apparatus claim.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The Zheng device is fully capable of being operated within the claimed ranges.
	With respect to claim 14, Zheng discloses the combination as described above.  Zheng states that the apparatus further includes a couplant material (Figure 1:12) configured to transmit the acoustic waves from the acoustic wave device to the well.
With respect to claim 16, Zheng discloses the apparatus as described above.  The Zheng device is fully capable of being used to trap and aggregate particles in the suspension at a distance between ½ to ¾ of a distance between a center of the well and an edge of the well.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-14 and 16 are rejected under 35 U.S.C. 103 as being obvious over Lipkens (US 20140011240) in view of Zheng (US 20180369815).
	With respect to claim 1, Lipkens discloses an apparatus comprising a well (Figure 3:30) including a suspension comprising a plurality of particles.  An acoustic wave device (Figure 3:38, 40) is configured to generate a plurality of acoustic waves, wherein the plurality of acoustic waves induce acoustic streaming within the suspension in order to form an agglomerate comprising at least a portion of the plurality of particles.  This is described in at least paragraphs [0072]-[0078] and [0090].  Lipkens, however, does not appear to teach that the acoustic waves generated by the acoustic wave device produce a vortex that agitates the suspension and facilitates the formation of the agglomerate.
	Zheng discloses an apparatus comprising a well that holds a suspension of particles.  An acoustic wave device (Figure 1:33) is configured to generate a plurality of acoustic waves that induce acoustic streaming and the formation of a vortex within the suspension.  The vortices agitate the suspension to cause formation of an agglomerate within the well, wherein the agglomerate comprises at least a portion of the particles.  At least paragraphs [0033] and [0040] indicate that the acoustic wave device is used to trap and transport a large number of particles in the suspension.
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the acoustic wave device of Lipkens is configured to generate a vortex that agitate the suspension and facilitate the formation of agglomerates.  Zheng teaches that vortices produced in this way are useful for enabling the trapping and transporting particles of interest in a fluid.  Applying a known technique (here, using a prior art acoustic wave device to generate vortices) to a known device ready for improvement to yield predictable results is prima facie obvious.  See MPEP 2143.
	
	With respect to claim 2, Lipkens and Zheng disclose the combination as described above.  Lipkens states that the agglomerates are 3D formations made from particulates (e.g. cells, cell debris) in the suspension.

	With respect to claims 3 and 4, Lipkens and Zheng disclose the combination as described above.  Lipkens states in paragraph [0078] and throughout the reference that the particles include cells and that the suspension may be a cell culture suspension (which inherently includes a plurality of particles and at least one fluid).

	With respect to claims 8-13, Lipkens and Zheng disclose the combination as described above.  It is further noted that recitations relating to how the claimed device is intended to be used are not given substantial patentable weight in the context of an apparatus claim.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The Lipkens device is fully capable of being operated within the claimed ranges.

	With respect to claim 14, Lipkens and Zheng disclose the combination as described above.  Lipkens states that the apparatus further includes a couplant material (Figure 5:50) configured to transmit the acoustic waves from the acoustic wave device 38, 40 to the well.

	With respect to claim 16, Lipkens and Zheng disclose the combination as described above.  Lipkens further shows in at least Fig. 1B that nodes 15 configured to trap and aggregate particles in the suspension are formed at a distance between ½ to ¾ of a distance between a center of the well and an edge of the well.  The nodes 15 appear to form across the entire width of the well.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lipkens (US 20140011240) in view of Zheng (US 20180369815) as applied to claim 1, and further in view of Lipkens (US 20160319270).
	Lipkens ‘240 and Zheng disclose the combination as described above, however do not appear to teach that the acoustic wave device is oriented such that the acoustic waves enter the bottom of the well at between an 5° angle of incidence and a 55° angle of incidence.
	Lipkens ‘270 discloses an apparatus comprising a well (see Figure 16) with at least one acoustic wave device (Figure 16:120) configured to isolate particles in a suspension.  At least paragraph [0107] states that the acoustic wave device may be provided at the bottom of the well so that acoustic waves enter the bottom of the well at between an 5° angle of incidence and a 55° angle of incidence (“It is specifically contemplated, for example, that the device of FIG. 16 could be inverted, such that the reflector 130 is located at an upper end of the device and the transducer 120 is located at a lower end of the device”).
	Before the effective filing date of the claimed invention, it would have been obvious to position the acoustic wave device of Lipkens ‘240 at the bottom of the well in order to allow acoustic waves to enter the bottom of the well at an angle.  A mere rearrangement of parts (here, moving the location of the acoustic wave device) that produces a negligible or otherwise predictable result is generally considered to be prima facie obvious.  See MPEP 2144.04.  Here, those of ordinary skill would have recognized that the Lipkens ‘240 piezoelectric transducer would continue to produce nodes and anti-nodes that trap and agglomerate particles according to the same principles, regardless of which well surface the transducer is in touching.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 20180369815) as applied to claim 1, and further in view of Lipkens (US 20160319270).
	Zheng discloses the apparatus as described above, however does not appear to teach that the acoustic wave device is oriented such that the acoustic waves enter the bottom of the well at between an 5° angle of incidence and a 55° angle of incidence.
	Lipkens discloses an apparatus comprising a well (see Figure 16) with at least one acoustic wave device (Figure 16:120) configured to isolate particles in a suspension.  At least paragraph [0107] states that the acoustic wave device may be provided at the bottom of the well so that acoustic waves enter the bottom of the well at between an 5° angle of incidence and a 55° angle of incidence (“It is specifically contemplated, for example, that the device of FIG. 16 could be inverted, such that the reflector 130 is located at an upper end of the device and the transducer 120 is located at a lower end of the device”).
	Before the effective filing date of the claimed invention, it would have been obvious to position the acoustic wave device of Zheng at the bottom of the well in order to allow acoustic waves to enter the bottom of the well at an angle.  A mere rearrangement of parts (here, moving the location of the acoustic wave device) that produces a negligible or otherwise predictable result is generally considered to be prima facie obvious.  See MPEP 2144.04.  Here, those of ordinary skill would have recognized that the Zheng piezoelectric transducer would continue to produce nodes and anti-nodes that trap and agglomerate particles according to the same principles, regardless of which well surface the transducer is in touching.

Allowable Subject Matter
Claims 5-7 are allowed.
	The prior art does not disclose, in the claimed environment, the acoustic wave device set forth in claim 5.  Although the individual claimed elements (e.g. piezoelectric elements, ramps, etc.) are independently known in the field of endeavor, the prior art does not disclose a motivation or suggestion for combining them in the manner designed by Applicant.  

Response to Arguments
Applicant's arguments filed 28 March 2022 with respect to independent claim 1 have been fully considered but they are not persuasive.  These arguments were fully addressed in the advisory action mailed 05 April 2022.  No additional arguments were included with the RCE filed 06 April 2022.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799